Citation Nr: 1433033	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for hypothyroidism in excess of the 30 percent assigned before January 19, 2011 and 60 percent from January 19, 2011 to June 2, 2014.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part granted service connection for hypothyroidism and evaluated the disability as 10 percent disabling, effective May 18, 2005..  

The Board previously considered this issue and remanded for an additional examination in November 2013.  The Board had previously remanded the appeal in December 2010 and February 2013.

In December 2011, the agency of original jurisdiction increased the initial rating to 30 percent, effective May 18, 2005 and 60 percent, effective January 19, 2011.  In June 2014, the AOJ increased the rating for hypothyroidism to 100 percent, effective June 2, 2014.


FINDINGS OF FACT

1. Prior to September 18, 2009, the Veteran had symptoms primarily of fatigue, constipation, and mental sluggishness, but not muscular weakness, mental disturbance, cold intolerance, or heart problems.

2. After September 18, 2009, the Veteran had cold intolerance, muscular weakness, mental disturbance, and some cardiovascular irregularities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for hypothyroidism prior to September 18, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2013).

2. The criteria for a 100 percent rating for hypothyroidism from September 18, 2009 forward have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2005, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of her claim and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hypothyroidism in September 2009, January 2011, March 2013, and June 2014.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for the disabilities rated in this decision.    

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional examination to address the current level of disability associated with hypothyroidism and discuss specific symptoms from the rating criteria.  The examiner provided thorough findings that addressed the Veteran's current state of disability.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements credible as they are consistent and detailed.

The Veteran's hypothyroid disability has been assigned a 30 percent rating for the period prior to January 19, 2011, a 60 percent rating from January 19, 2011 to June 2, 2014, and a 100 percent rating from June 2, 2014 forward based on 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.

Diagnostic Code 7903 provides a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.    

On VA treatment in May 2005, the provider noted that the Veteran had weight gain.  VA treatment records show that in August and September 2005, the Veteran, who is nurse practitioner, reported fatigue and tiredness.  

In her December 2005 notice of disagreement, the Veteran noted fatigue as a symptom of hypothyroidism.  In her April 2007 Form 9, she mentioned fatigability, mental sluggishness, and constipation.  In July 2009 VA treatment, the Veteran reported fatigue, weight gain, and dry skin, but denied cognitive changes, cold intolerance, and depression.  

September 18, 2009 is the date of a VA examination, which shows symptoms of increased disability.  Therefore, the Board finds that staged ratings are appropriate based on that date.  See Fenderson, 12 Vet. App. 119, 126-127 (1999).

The Veteran's hypothyroid disability picture most closely approximates the criteria for a 30 percent rating prior to September 18, 2009.  See 38 C.F.R. § 4.119, DC 7903.  

During treatment prior to September 18, 2009, the Veteran generally had symptoms of fatigue but not muscular weakness, mental disturbance, cold intolerance, or other symptoms noted for higher ratings.  There is not a great deal of evidence during this period.  

While the evidence shows some problems controlling weight, her weight actually decreased slightly between August 2008, when she weighed 190 pounds, and July 2010, when she weighed 189.  The evidence is against a finding of muscular weakness or mental disturbance during this period.  The Veteran denied symptoms of mental disturbance and there is no evidence of muscular weakness.  She did not report either of these symptoms or any from the 100 percent rating criteria in the two statements she provided or the VA examinations.  Weight gain is a criterion for a 60 percent rating; however, the other two criteria were not present, and the Veteran's overall picture reflected fatigue, constipation, and mental sluggishness indicative of a 30 percent rating.  Therefore, the criteria for a rating in excess of 30 percent disability prior to September 18, 2009 have not been met.

The Veteran's hypothyroid disability picture meets the criteria for a 100 percent rating from September 18, 2009 forward.  See 38 C.F.R. § 4.119, DC 7903.

During the September 2009 examination, the Veteran reported fatigue, sleepiness, emotional instability, depression, slowing of thought, and poor memory.  She also noted intolerance to cold weather, constipation, and heart problems consisting of arrhythmias.  Similarly, during the January 2011 VA examination, the Veteran reported symptoms of weight gain, cold intolerance, muscle weakness, dry skin, constipation, fatigue, minor hair loss, difficulty concentrating, and intermittent variable intensity flare-ups of irregular heartbeat.  In March 2013, she noted difficulty losing weight despite exercise, feeling tired, cold intolerance, mild hair loss, difficulty concentrating, constipation, and occasional palpitations.  The March 2013 examiner recorded symptoms of constipation, mental sluggishness, muscular weakness, and cold intolerance.  VA treatment from 2013 also noted these symptoms.  The evidence shows that the Veteran had symptoms matching all the criteria for a 100 percent rating during this period.  Therefore, a 100 percent rating is merited for hypothyroidism from September 18, 2009 forward.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the evidence does not show symptoms that could be rated higher under another diagnostic code.    

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's hypothyroid disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address effects on mental health, the cardiovascular and gastrointestinal systems, muscle weakness, and weight control.  The symptoms of dry skin and mild hair loss are signs associated with systemic change, which is considered.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Court of Appeals for Veterans Claims has held that a claim for an increased rating includes an inferred claim for total disability based on individual unemployability (TDIU), if there is evidence of unemployability.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is working full time as a nurse practitioner, so TDIU is not applicable.   

The preponderance of the evidence is against a rating in excess of 30 percent before September 18, 2009 but supports a 100 percent rating after that date.  See 38 C.F.R. § 4.119.  Therefore, the benefit of the doubt doctrine is inapplicable and the outstanding claim is denied.  See 38 C.F.R. § 4.3.  
         

ORDER

A rating of 30 percent before September 18, 2009 and 100 percent after September 18, 2009 for the hypothyroid disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


